Citation Nr: 1048165	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-29 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension debt in the amount of $7801.00.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision letter issued by the 
Committee of Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board hearing in August 2010 but 
failed to report for that hearing.  His hearing request is 
accordingly deemed withdrawn.  38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  Based upon a previously unreported change in the income 
(i.e., Social Security benefits) of the Veteran, the retroactive 
reduction in nonservice-connected pension benefits resulted in a 
debt in the amount of $7801.00.

3.  The Veteran failed to report the change in his income, and 
there has been no showing that collection would deprive him of 
basic necessities; rather, waiver of the debt would result in his 
unjust enrichment.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of nonservice-connected pension debt in the amount of 
$7801.00 have not been met.  38 U.S.C.A. § 5302(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 1.965(b) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his or her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases: only if the appellant is free from all taint of fraud in 
connection with his or her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  
The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an 
unfair or deceptive dealing by one who seeks to gain thereby at 
another's expense.

Thus, a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and results 
in a loss to the government.

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar to 
waiver of recovery of an overpayment, the Court has held that the 
Board is required to review that determination.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and 
good conscience" means arriving at a fair decision between the 
obligor and the government.

In making this determination, consideration will be given to the 
following elements, which are not intended to be all-inclusive: 
(1) Fault of the debtor.  Where actions of the debtor contribute 
to the creation of the debt.  (2) Balancing of faults.  Weighing 
fault of the debtor against VA's fault.  (3) Undue hardship.  
Whether collection would deprive debtor or family of basic 
necessities.  (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  (5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  (6) 
Changing position to one's detriment.  Reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a).

In the present case, the St. Petersburg, Florida VARO granted 
entitlement to nonservice-connected pension in July 2005.  In the 
accompanying August 2005 notice letter, the Veteran was duly 
notified that it was his responsibility to inform VA if his 
income or the income of his dependents changed, with "Social 
Security Benefits" among the examples listed.

Subsequently, the Veteran reported no Social Security income in a 
May 2007 improved pension eligibility report.  A Social Security 
Administration inquiry, however, showed initial entitlement as of 
November 2004.  The Veteran did not respond to a June 2007 due 
process letter requesting him to submit a copy of the most recent 
Social Security award letter.  In August 2007, pension benefits 
were terminated, and a debt of $7801.00 was created in view of 
his entitlement to Social Security benefits.  

In an October 2007 letter requesting waiver of recovery of the 
pension debt overpayment, the Veteran responded that he suffered 
from frequent migraine headaches, took strong medication, and did 
not even remember reapplying for VA benefits.  In an accompanying 
financial status report, he reported that he and his spouse had a 
combined total monthly income of $1528.00 and total monthly 
expenses of $1400.00.  

In the appealed December 2007 decision letter, the Committee 
found bad faith on the Veteran's part in the creation of the 
debt, as he had failed to inform VA of his Social Security income 
despite being obligated to do so.

Subsequently, in his March 2008 Notice of Disagreement, the 
Veteran stated that he had previously "misread" an unidentified 
form and had made "a terrible mistake."  He noted that there 
was no way he could repay the amount without "losing my rundown 
trailer and displacing my family."  In an accompanying financial 
status report, he noted that he and his spouse had $2045.00 in 
combined total monthly income and $1691.03 in total monthly 
expenses.

In analyzing the facts of this case, the initial question for the 
Board is whether there is any evidence of fraud, 
misrepresentation, or bad faith on the Veteran's part.  As noted 
above, the Committee did find bad faith.  The Board, however, is 
willing to give the Veteran the benefit of the doubt that his 
actions constituted an oversight, possibly resulting from 
medications used for migraines.  Therefore, the Board has not 
reached the conclusion that there was bad faith on his part.  See 
Ridings v. Brown, supra.

The Board has nevertheless assessed the equitable considerations 
of this case.  As indicated in his two financial status reports, 
the combined total monthly income of the Veteran and his spouse 
significantly exceeds his total monthly expenses.  There is no 
indication of a change in his financial circumstances since the 
March 2008 income report.  Given this financial situation, the 
Board is unable to find that collection of the debt would deprive 
the Veteran of his basic necessities.  Moreover, the Veteran has 
not asserted that he has meaningfully changed his position on 
account of the overpayment amount.  Given such circumstances, the 
Board finds that, if a waiver of recovery of the overpayment were 
to be granted, the Veteran would be unjustly enriched.  Finally, 
the Board observes that the debt resulted from the failure of the 
Veteran to notify VA of his income changes.  The balance of 
fault, even in the absence of a bad faith finding, therefore 
rests with the Veteran and not with VA.

In summary, the Board finds that the Veteran would not suffer 
undue hardship as a result of recovery of the overpayment and 
would be unjustly enriched if such recovery were waived.  
Therefore, the preponderance of the evidence is against the 
Veteran's claim of entitlement to waiver of recovery of an 
overpayment of nonservice-connected pension debt in the amount of 
$7801.00, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

As a concluding matter, the Board acknowledges the laws and 
regulations setting  forth VA's duties in notifying claimants of 
the evidence needed to support a claim, as well as the relative 
duties of VA and claimants in obtaining such evidence.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§ 3.159.  These provisions, however, do not apply in waiver of 
overpayment cases, as here.   See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension debt in the amount of $7801.00 is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


